UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                        v.
                                                           Criminal Action No. 93-97 (BAH)
 RONALD HUGHES,
                                                           Chief Judge Beryl A. Howell
                        Defendant.



                                MEMORANDUM AND ORDER

       Defendant, Ronald Hughes, seeks early termination of his five-year term of supervised

release following 360 months’ incarceration, to which he was re-sentenced in 2002, see Order

(Aug. 6, 2002), ECF No. 536, on his 1994 conviction for conspiracy to distribute and for

distribution of cocaine base, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B)(iii),

see Def.’s Mot. to Terminate Period of Supervised Release (“Def.’s Mot.”), ECF No. 724. The

government consents to this motion, see Gov’t’s Resp. to Def.’s Mot. (“Gov’t’s Resp.”), ECF

No. 726, and for the reasons stated below, the motion is granted.

       Having already described the facts of this case in detail, see United States v. White et al.,

413 F. Supp. 3d 15, 19–28 (D.D.C. 2019), only a brief review of the relevant procedural history

is provided here. In 1994, defendant was found guilty by a jury of one count of conspiracy to

distribute cocaine base, in violation of 21 U.S.C. § 846, and three counts of distribution of

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii), and sentenced to life

imprisonment and three concurrent terms of 240 months. Gov’t’s Resp. at 1. In 2002,

defendant’s motion for a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2), was granted

and he was resentenced to 360 months’ incarceration. Id. at 1–2. In 2019, defendant, who had

completed his 360-month term of imprisonment on May 13, 2019, and was serving his

                                                     1
concurrent terms of supervised release, sought a reduction of his supervised release terms from 5

to 3 years, pursuant to the First Step Act of 2018. White, 413 F. Supp. 3d at 28; id. at 19 n.1; see

also Def.’s Emergency Mot. to Reduce Sentence Pursuant to the First Step Act of 2018, ECF No.

695. The Court denied this motion upon finding that defendant was not eligible for a reduction

under the First Step Act because his “supervised release term remain[ed] statutorily required for

his conviction on Count 1 … Thus no Section 404 relief is available to reduce his supervised

release term.” White, 413 F. Supp. 3d at 51 (citing 21 U.S.C. § 841(b)(1)(C)). The Court went

on to note that, even if available under Section 404, a reduction in defendant’s supervised release

term was not warranted due to his “Bureau of Prisons disciplinary history,” which “demonstrates

a continued pattern of violence while he was in prison,” including “a violation as recently as

2018, for failure to obey an order.” Id. at 53.

       Defendant now moves to terminate his remaining period of supervised release, pursuant

to 18 U.S.C. § 3583(e)(1), which authorizes termination of supervision “at any time after the

expiration of one year of supervised release,” so long as certain factors set out in § 3553(a) are

considered and the release “is warranted by the conduct of the defendant [on supervision] and the

interest of justice.” 18 U.S.C. § 3583(e)(1). Under this provision, the Court has discretion to

modify a term of supervised release even when such term is statutorily mandated. See United

States v. Harris, 258 F. Supp. 3d 137, 142–43 (D.D.C. 2017) (BAH) (discussing this issue and

concluding that the “weight of authority confirms that § 3583(e)(1) authorizes termination of [a]

statutorily mandated term of supervised release . . .”) (collecting cases); see also United States v.

King, Crim. Case No. 03-cr-249 (BAH), 2019 WL 415818, at *4 (D.D.C. Feb. 1, 2019) (same);

United States v. Wesley, 311 F. Supp. 3d 77, 79 n.1 (D.D.C. 2018) (CKK) (same). No

“extraordinary or unusual conduct” during supervision is required to meet this standard. See



                                                      2
Harris, 258 F. Supp. at 148–50; see also United States v. Borea, No. 03-cr-33-A, 2018 U.S. Dist.

LEXIS 170268, *1–2 (W.D.N.Y. Oct. 2, 2018) (no new or changed circumstances are required)

(quoting United States v. Parisi, 821 F.3d 343, 347 (2d Cir. 2016) (per curiam)).

       In evaluating a motion for early termination of supervised release, the Court must

consider the following seven factors from § 3553(a): (1) the nature and circumstances of the

offense and the defendant’s history and characteristics; (2) deterrence of criminal conduct; (3)

protection of the public from further crimes of the defendant; (4) the need to provide the

defendant with educational or vocational training, medical care, or other correctional treatment;

(5) the applicable sentencing guideline range for the offense and pertinent policy statements

issued by the U.S. Sentencing Commission; (6) the need to avoid unwarranted sentencing

disparities; and (7) the need to provide restitution to any victims of the offense. See 18 U.S.C. §

3583(e) (authorizing modification of supervised release “after considering the factors set forth

in” § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7)). Thus, among the §3553(a) factors not to be

considered in determining whether to modify the term of supervision, id., is “the need…to reflect

the seriousness of the offense, to promote respect for the law, and to provide just punishment for

the offense,” 18 U.S.C. § 3553(a)(2)(A); see U.S. SENTENCING COMM’N, FEDERAL

OFFENDERS SENTENCED TO SUPERVISED RELEASE (July 2010) (“Supervised Release

Report”) at 9 (“The legislative history indicates that section 3553(a)(2)(A) was not included for

consideration under 18 U.S.C. § 3583(c) because the primary purpose of supervised release is to

facilitate the integration of offenders back into the community rather than punish them.”).

       In considering these factors, however, courts must recognize that supervised release

“serves an entirely different purpose than the sentence imposed under § 3553(a),” Pepper v.

United States, 562 U.S. 476, 502 n.15 (2011), since “[s]upervised release fulfills rehabilitative



                                                     3
ends, distinct from those served by incarceration,” United States v. Johnson (“Johnson I”), 529

U.S. 53, 59 (2000); see also Johnson v. United States (“Johnson II”), 529 U.S. 694, 708–09

(2000) (recognizing the “congressional policy in providing for a term of supervised release . . . is

to improve the odds of a successful transition from the prison to liberty”). In addition, in the

context of a motion for early termination of supervised release, the sixth factor has limited

relevance because the “factor of avoiding unwarranted sentencing disparities . . . would generally

undermine the case specific inquiry required in evaluating a motion for early termination of

supervised release.” Harris, 258 F. Supp. 3d at 145.

       While acknowledging “the severity of the conviction in the instant matter,” Def.’s Mot. at

3, defendant argues, and the government agrees, that the second, third, and fourth of the §

3553(a) factors weigh in favor of early termination, as does the interest of justice, given the

rehabilitative rather than punitive ends served by supervised release, id. at 3–4; Gov’t’s Resp. at

3–4. Defendant has already served a 360-month prison sentence, which is sufficient to deter

similar criminal conduct in accordance with the second § 3553(a) factor. With regard to the third

and fourth factors, meanwhile, defendant’s positive behavior since being released supports a

finding both that defendant poses a minimal risk of danger to the community and that he is no

longer in need of rehabilitative training or other services. In particular, defendant has found

gainful employment and received praise from his employer both for his work performance and

for playing “a vital role [in] the company’s community outreach program.” Gov’t’s Mot. at 3.

Defendant has worked as a “community outreach specialist” and “serves as a mentor for [an]

Entrepreneurship Training program for formerly Incarcerated Persons.” Id. at 3–4; see also id.,

Ex. A, Ltr. from Councilmember Trayon White, Sr. (Feb. 25, 2020), ECF No. 724-1 (attesting to

defendant’s outreach work in Ward 8 and stating that “he is becoming an instrumental part of



                                                     4
bolstering the local economy and community relations.”). Meanwhile, defendant has also

married and bolstered positive family relationships with his daughter and granddaughter, which

relationships provide “a stable foundation” for his ongoing reintegration in the community.

Def.’s Mot. at 4.

       Given these admirable developments, the Court agrees with the government that

continuing supervised release “would have no real value as far as law enforcement or any other

community interest is concerned,” Gov’t’s Resp. at 4 (quoting Harris, 258 F. Supp. 3d at 150

(internal citation omitted)). Accordingly, the Court finds that early termination of defendant’s

supervised-release term is in the “interest of justice” within the meaning of 18 U.S.C. §

3583(e)(1). Since defendant has served more than one year of his supervised-release term, which

began on May 13, 2019, he has also met the provision’s time requirement, which, as explained

above, allows for early termination “at any time after the expiration of one year of supervised

release.” 18 U.S.C. §3583(e)(1).

       For these reasons, it is hereby

       ORDERED that defendant’s Motion to Terminate Period of Supervised Release, ECF

No. 724, to which the government consents, is GRANTED; and it is further

       ORDERED that defendant’s term of supervision shall be terminated early, effective June

26, 2020.

       SO ORDERED.

       Date: June 24, 2020


                                                     __________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge




                                                    5